DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the claims filed 04/19/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,012,770. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-23 of U.S. Patent No. 11,012,770 are clearly anticipated or similar in scope to the rejected claims 1-20 of the U. S. Pat. App (No. 17/234,441) with only obvious wording variations. For example:
U. S. Pat. App No. 17/234,441
U.S. Patent No. 11,012,770
14. A detachable eartip comprising: an eartip body having an attachment end and an ear interfacing end opposite from the attachment end, the eartip body formed from a compliant material and comprising: an inner eartip body having a sidewall that defines a sound channel extending through the eartip body between the ear interfacing end and the attachment end; and 35an outer eartip body integrally formed with the inner eartip body at the ear interfacing end and extending towards the attachment end around at least a portion of and in a spaced apart relationship with the inner eartip body defining a deflection zone between the inner and outer eartip bodies, wherein the outer eartip body is sized and shaped to be inserted into an ear canal; a flange having a first end extending around and directly attached to the inner eartip body and a second end that extends into the deflection zone toward the outer eartip body; and a rigid frame coupled to the attachment end of the eartip body, the rigid frame having a frame sidewall that defines a channel through the rigid frame aligned with the sound channel and an attachment structure configured to removably couple the detachable eartip to a housing of an in-ear headphone.
1. An eartip, comprising: an eartip body having an attachment end and an ear interfacing end opposite from the attachment end, the eartip body formed from a compliant material and comprising: an inner eartip body having a sidewall that defines a sound channel extending through the eartip body between the ear interfacing end and the attachment end; and an outer eartip body integrally formed with the inner eartip body at the ear interfacing end and extending towards the attachment end around at least a portion of and in a spaced apart relationship with the inner eartip body, wherein the outer eartip body is sized and shaped to be inserted into an ear canal; and wherein the inner eartip body includes a plurality of grooves formed in an outer surface of the sidewall with each groove in the plurality of grooves facing an inner surface of the outer eartip body.
5. The eartip of claim 1, wherein the inner eartip body further comprises a boundary positioned between the interfacing end and the attachment end, and wherein the sidewall gradually changes in thickness from the first thickness to the second thickness from the boundary to the interfacing end.
9. The eartip of claim 8, wherein the internal sound sealing structure is a flange that extends toward the outer eartip body.
10. The eartip of claim 1, further comprising a support structure extending from the inner eartip body toward the outer eartip body.
11. The eartip of claim 10, wherein the support structure comprises a shell and an inner region filled with air.
12. The eartip of claim 1, further comprising an attachment structure coupled to the inner eartip body at the attachment end of the eartip body.
13. The eartip of claim 1, further comprising: a rigid attachment structure coupled to the inner eartip body at the attachment end, the rigid attachment structure defining a plurality of recesses and including a mesh extending across the sound channel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651